Citation Nr: 0940687	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the left 
shoulder (adhesive capsulitis, residuals of left shoulder 
rotator cuff repair with post-operative infection) due to 
surgical treatment by the Department of Veterans Affairs (VA) 
in December 2001.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service in the US Marine 
Corps from October 1968 to October 1970.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant was notified of that 
denial and he appealed to the Board for review.  He 
subsequently provided testimony before the undersigned 
Veterans Law Judge (VLJ) in July 2005.  A transcript of that 
hearing was produced and has been included in the claims 
folder for review.

Following that hearing, the Board remanded the claim to the 
RO via the Appeals Management Center (AMC) in April 2007 for 
the purpose of obtaining additional medical information.  The 
claim was returned to the Board.  Upon reviewing the remand 
results, the Board determined that the information requested 
was not obtained.  Thus, in accordance with the tenets of 
Stegall v. West, 11 Vet. App. 268 (1998), the claim was once 
again remanded in December 2007.  The claim has since been 
returned to the Board. 

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As indicated above, the Board remanded the claim in December 
2007 to obtain clarifying information with respect to the 
appellant's claim.  Specifically, the Board sought another 
opinion with respect to the assertions made by the appellant.  
The record indicates that opinions have been obtained from 
two VA doctors who have reviewed the appellant's claims 
folder and have subsequently proffered an opinion concerning 
the contentions made by the appellant.  The first examination 
was performed in September 2008.  The examiner wrote:

	. . . The VA exercised the degree of 
care that would be expected of a 
reasonable health care provider.  The 
shoulder was repaired in appropriate 
fashion with the standards of care of 
current environment.
2.  The staph infection, second surgical 
procedural, current symptoms, are all 
reasonably foreseeable complications of 
his surgery.  Post-operative infections 
are an unfortunate, but well recognized 
complication of any surgical procedure, 
including shoulder surgery.  All 
appropriate precautions were taken.
3.  VA's action and treatment were NOT 
reflective of carelessness, negligence, 
lack of proper skill, error in judgment.  
The infection was promptly recognized and 
treated accordingly, with resolution of 
the infection.

The second examination note was provided in March 2009.  The 
examiner concluded that the appellant was suffering from 
severe ongoing, constant arthritic and RSD neuropathic pain 
in the left shoulder following an infected, failed left 
shoulder rotator cuff repair.  The examiner agreed with the 
statement provided by the VA doctor in September 2008.  He 
further found that the current disability was a "very 
unfortunate outcome" of the surgical procedure.  He further 
wrote:

	. . . This, however was an indicated 
procedure and all due care taken to 
prevent all the pre-op mentioned possible 
complications.  There was no 
carelessness, no lack of surgical skill, 
no error in judgment.  There was just a 
poor surgical outcome that currently is 
preventing him from earning an average 
income either by sedentary or physical 
work because of loss of ROM (range of 
motion) and severe constant pain.

To support his assertions, the appellant then submitted an 
opinion by a board certified and multi-published doctor of 
neurology.  That opinion was provided in September 2009.  [It 
is noted that the opinion was submitted directly to the Board 
without review by the AMC or the RO or by a VA medical 
provider.]  The neurologist has diagnosed, after reviewing 
the VA surgical notes and follow-on reports, the appellant as 
suffering from reflex sympathetic dystrophy (RSD) which he 
has attributed to the failed VA surgery.  The doctor further 
opined:

It is my professional opinion that the 
patient has left upper extremity Reflex 
Sympathetic Dystrophy (RSD) due to a 
failed rotator cuff repair on the left 
shoulder due to surgery on 12-11-01.  The 
loos[en]ing of the bolts and the 
subsequent staph infection [the 
appellant] incurred resulting in this 
Reflex Sympathetic Dystrophy (RSD) 
condition.

It is my opinion [that] this is not an 
expected consequence of this surgery.  It 
is also my opinion that this was a poor 
surgical outcome. . . This injury is 
permanent for the rest of [the 
appellant's] life.  

Permanent disability directly resulting 
from a staph infection is more than 
reasonably unforeseeable.  Yes, 
infections are a possible result of 
surgery, but in this particular case, it 
is just not an infection, it is also 
Reflex Sympathetic Dystrophy (RSD).

The doctor further found that the symptoms produced by the 
RSD were not those found produced by infection resulting from 
surgery.  


For § 1151 claims, a claimant is required to show fault or 
negligence in medical treatment.  Specifically, the claimant 
must show additional disability or death which was caused by 
VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b) (2009).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2) 
(2009).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
appellant.  38 C.F.R. § 3.358(c)(3) (2009).

The statements most recently provided by the VA examiners did 
not address whether the appellant now suffers from an 
additional disability that has been categorized by the 
appellant's private physician as reflex sympathetic dystrophy 
(RSD).  The private specialist has asserted that the 
appellant now suffers from said condition whereas neither one 
of the VA doctors diagnosed the appellant with such a 
disorder.  Because there appears to be a lack of clarity in 
the record, i.e., does the appellant have a ratable 
disability (RSD) that could or would be considered an 
additional disability for VA purposes, the Board believes 
that one more Remand is in order.  

Thus, after reviewing the appellant's claims folder, it is 
the opinion of the Board that thorough and contemporaneous 
medical examination which takes into account ALL OF the 
records of prior medical treatment and recently obtained VA 
and private medical hypotheses should be accomplished so that 
the disability evaluation will be a fully informed one in 
regards to the appellant's claim.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Moreover, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006).  Based upon the 
evidentiary record in the instant case, as discussed above, 
it is the Board's opinion that such an examination should be 
afforded the appellant before the Board's decision on the 
merits of his claim is issued.  Such an examination will 
hopefully provide answers to the appellant's contentions and 
will allow the Board to make a decision on the merits of the 
claim.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2009).  A copy of the 
letter sent should be included in the 
claims folder for review, and any 
information obtained as a result of this 
action should also be included in the 
claims folder.

In particular, the RO/AMC should inform 
the appellant of the type of evidence 
required from him to substantiate his 
claim.  The RO/AMC must tell the 
appellant the elements that must be shown 
in order to prevail on a claim involving 
38 U.S.C. § 1151.  The appellant should 
also be informed that the RO/AMC will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The appellant should 
additionally be informed of any 
information and evidence not of record 
that is necessary to substantiate his 
claim and about the information and 
evidence that VA will seek to provide.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  The AMC/RO should request a copy of 
all of the appellant's records from the 
office of Weiss, Newberry & Vliegenthart, 
Medical Associates, located at 1051 Port 
Malabar Boulevard, NE, Suite 6, Palm Bay, 
Florida 32905.  These records should 
include copies of x-ray films of the left 
shoulder and any other records that may 
be included in his records.  If these 
records are unavailable, the AMC/RO 
should indicate as such, and the 
appellant should be notified so that he 
has the opportunity to obtain and submit 
those records in accordance with 38 
C.F.R. § 3.159 (2009).

3.  The RO/AMC should arrange for the 
appellant to be examined by a board of 
orthopedists who have not previously 
treated or examined the appellant in 
order to determine the nature and extent 
of the appellant's current left shoulder 
disability.  The examiners should be 
asked to comment on the following:

A.  They should provide comments as to 
whether the appellant now suffers from 
reflex sympathetic dystrophy (RSD) and 
whether such a disorder was a condition 
that would be reasonably foreseeable as a 
result of the appellant undergoing 
surgery on the left shoulder.  

B.  They should comment on whether it was 
negligent, or at least possibly 
negligent, for a surgical procedure which 
resulted in the development of RSD, 
additional restriction in the range of 
motion of the shoulder, and increased 
pain produced by the shoulder.  

C.  They should discuss in full whether 
any of the actions accomplished by VA 
personnel, either during the surgical 
procedure or afterwards, to include the 
infection of the left shoulder surgical 
area, was:

(1)	Careless.

(2)	Negligent.

(3)	Indicative of medical personnel 
lacking proper skill.

(4)	An error in judgment.

(5)	A similar instance of fault.

D.  The examiners should comment on 
whether the appellant's post-surgery 
experiences and the failure of the 
surgery (a classification given by VA 
personnel) were the "necessary 
consequences" certain to result from, or 
were intended to result from the medical 
and surgical treatment administered by 
the VA hospital personnel.

The complete rationale for all opinions 
expressed must be provided and the 
examiners should discuss any contrary 
opinions, including that of the 
appellant.

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiners in their reports.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
examination report and ensure that the 
above requested development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
In other words, if the examination report 
does not provide comments to the items 
noted above, the RO/AMC must return the 
report to the medical examiner for 
completion.

Thereafter, the AMC should re-adjudicate the issue on appeal.  
If the benefits sought on appeal remain denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case. The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


